DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (US 2012/0217254).
Regarding claims 1 and 14, Cho teaches an intelligent refrigerator (figs. 1 and 2) for storing food, the intelligent refrigerator comprising: a memory (208) for storing data; and a processor (202) for controlling an operation of the refrigerator, wherein the processor is configured to: obtaining registration information of food comprising an expiration date (adding food item, fig. 10); storing the registration information (save the added food item, fig. 11(D)); and comparing an expiration date of foods stored in the refrigerator with a current date based on the registration information and visually indicating an alarm on the food, if the remaining days to the expiration date are smaller than a predetermined threshold value ([0046]-[0048] and [0053]).
Regarding claim 2, Cho further teaches wherein the registration information is obtained through at least one of a photographed image of the food, data input through a 
Regarding claim 3, limitations are not given any patentable weight based on the condition of “at least one of” recited in claim 2.  However, Cho further teaches the expiration date is set to a value input through the user input unit as claimed (figs. 10(D) and 11(C)).
Regarding claim 4, limitations are not given any patentable weight based on the condition of “at least one of” recited in claim 2.
Regarding claim 5, Cho further teaches wherein the obtaining of registration information comprises: obtaining data comprising a name and an expiration date of the food (fig. 10(D)); displaying the obtained data in a display unit of the refrigerator (fig. 10); and receiving an input of modified data in which the obtained data are modified through a user input unit of the refrigerator to store the modified data as the registration information in a memory (figs. 10 and 11).
Regarding claim 13, Cho further teaches wherein the threshold value is differently set based on at least one of a kind of the food, a consumption speed of the food, and a weight of the food (fig. 7 and [0053]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Lagares-Greenblatt et al. (US 2018/0196403).
Regarding claim 6, Cho teaches all subject matter claimed as applied above except for updating the expiration date as claimed.
However, Lagares-Greenblatt teaches updating the expiration date as claimed ([0073]-[0074]).
In view of Lagares-Greenblatt’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cho by incorporating the teaching as taught by Lagares-Greenblatt so that the expiration date of the food can be updated based on the freshness of the food.
Regarding claim 7, Cho teaches all subject matter claimed as applied above the visually indicating of an alarm comprises detecting opening of a door of storage in which the food is stored and turning on a light installed in the storage.

In view of Lagares-Greenblatt’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cho by incorporating the teaching as taught by Lagares-Greenblatt so as to notify the user that the particular food is going to expire and help user to quickly determine the nature of a food item (see Lagares-Greenblatt: [0041] and [0042]).
Regarding claim 8, Cho as modified by Lagares-Greenblatt teaches all subject matter claimed as applied above.  Lagares-Greenblatt further teaches wherein the storage is partitioned into a plurality of storage compartments partitioned by shelves, and wherein a light installed to correspond to a storage compartment in which the food is stored among a plurality of lights installed to correspond to each of the plurality of storage compartments is selectively turned on ([0014], [0042], [0044] and [0078]).
Regarding claim 9, Cho as modified by Lagares-Greenblatt teaches all subject matter claimed as applied above.  Both Cho and Lagares-Greenblatt further teach wherein the light is turned on with different colors based on the remaining days of the food (Cho: [0053].  Lagares-Greenblatt: [0044]).
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Marinello et al. (US 2021/0325106).
Regarding claim 10, Cho as modified by Lagares-Greenblatt teaches all subject matter claimed as applied above.  Cho further teaches wherein the refrigerator 
Cho fails to teach an indicator installed between the plurality of storage boxes as claimed.
However, Marinello teaches an indicator installed between the plurality of storage boxes as claimed ([0020] and [0042]).
In view of Marinello’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cho by incorporating the teaching as taught by Marinello so as to guide in receiving storage compartment.
Regarding claim 11, Cho as modified by Marinello teaches all subject matter claimed as applied above.  Marinello further teaches wherein the indicator is controlled to turn on when the storage box is deviated from the receiving position, and turn off when the storage box is positioned at the receiving position ([0020], [0041] and [0042]).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho as modified by Marinello as applied to claim 10 above, and further in view of Olson (US 2013/0111936).
Regarding claim 12, Cho as modified by Marinello teaches all subject matter claimed as applied above except for receiving a user’s authentication information and further limitations as claimed.
However, Olson teaches refrigerator configured to receive user’s authentication information and further limitations as claimed ([0022], [0036], [0044]-[0046] and [0050]).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
References: Cheon et al. (US 2012/0260683); Brown (US 2016/0086146); Turvey et al. (US 2012/0101876) and Rozendaal et al. (EP1980807A2) are cited because they are related to system and method of refrigerator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/TUYEN K VO/Primary Examiner, Art Unit 2887